Citation Nr: 1423983	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for pes cavus (claimed as a bilateral foot condition).

2.  Entitlement to service connection for pes cavus (claimed as a bilateral foot condition).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues of entitlement to service connection for: migraines, cerumen impaction with hemorrhaging, and aggravation of spina bifida occulta have been raised by the Veteran's representative in the September 2013 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over [it/them], and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).

The issues of entitlement to service connection for bilateral hearing loss and pes cavus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied the Veteran's claim for service connection for pes cavus; the Veteran did not timely perfect an appeal.  In an August 1987 rating decision, the RO declined to reopen the Veteran's claim on the grounds that he did not submit new and material evidence. 

2.  Evidence received since the November 1971 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for pes cavus, and raises a reasonable possibility of substantiating that claim. 

3.  Affording the Veteran the benefit of the doubt, the currently diagnosed tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The November 1971 rating decision denying the Veteran's claim of service connection for pes cavus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2013).

2.  The evidence received since the November 1971 rating decision is new and material, and the previously denied claim for service connection for pes cavus is reopened. 3 8 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  In light of the favorable action taken by the Board, because the claim for entitlement to service connection for pes cavus is reopened and remanded for further development and the claim for entitlement to service connection for tinnitus is granted, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

II.  New and Material Evidence

In general, RO rating decisions that are not timely appealed become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  However, if new and material evidence is presented to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Veteran's pes cavus claim was initially denied in November 1971, on the grounds that pes cavus pre-existed service and was not aggravated beyond its natural progression in service.  The Veteran did not appeal the November 1971 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  In an August 1987 rating decision, the RO declined to reopen the Veteran's claim on the grounds that he did not submit new and material evidence.  The Veteran did not appeal the August 1987 decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the November 1971 denial consisted of the Veteran's service treatment records and the Veteran's statements that his pes cavus was due to service. 

Evidence received since the November 1971 denial includes: private treatment records and a private opinion that the Veteran is unable to work because of his pes cavus; the Veteran's statements, and several VA examinations that suggest that the Veteran's pes cavus may be related to or aggravated by service.  This evidence was not previously considered and it is material, as it relates to a previously unestablished fact (that the Veteran's pes cavus may be related to or aggravated by service) and raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, reopening of the claim for entitlement to service connection for pes cavus is warranted. 

III.  Service Connection for Tinnitus

During his September 2010 VA audiology examination, the Veteran reported that he has constant bilateral tinnitus and that started in basic training. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  Pursuant to 38 C.F.R. § 3.303(b), for disabilities listed in 38 C.F.R. 
§ 3.309(a), when a chronic condition is present, such as tinnitus, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  The Veteran is competent to report what he experiences; i.e., the Veteran is competent to report that he first experienced ringing in his ears during service, that the ringing has continued since that time, and that he currently continues to experience ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran served as a truck driver in service.  The Veteran states that he was exposed to noise trauma without hearing protection as a truck driver because he carried ammunition to helicopters.  Post-service, the Veteran did reported working as a machinist and that he occasionally hunts deer.   

Service treatment records are silent as to complaints, treatment for or diagnosis of tinnitus.  Despite the fact that the record is void of documentation of complaints or treatment for tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  There is no evidence that the Veteran is not credible.  Thus, based on the foregoing, the Board finds that the Veteran had noise exposure during service. 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In September 2010, the Veteran was afforded a VA audiological examination at which time he described current symptoms of bilateral ringing in the ears which he said started during basic training.  The diagnosis was mild sloping to moderate bilateral hearing loss.  The examiner opined that is was less likely than not that the Veteran's hearing loss and tinnitus was related to in-service noise exposure because the Veteran denied hearing loss on his report of medical history in April 1971.  

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that the Veteran's tinnitus began during service and has existed since.  The Board acknowledges that the opinion from the VA examiner is unfavorable.  However, the VA examiner failed to consider the Veteran's credible statements that he experienced ringing in his ears during service that has continued to the present time.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the VA examiner's opinion regarding the Veteran's tinnitus is of limited probative value. 

The Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  The competent and credible evidence of record demonstrates that the tinnitus started in service; that he was exposed to acoustic trauma in service; that he was not exposed to occupational noise exposure post-service; and that he has experienced tinnitus since service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for pes cavus is reopened, and the appeal, to this extent, is granted.

Entitlement to service connection for tinnitus is granted. 

REMAND

Although the Veteran has been afforded several VA examinations, the Board finds that another examination is needed. 

For the Veteran's pes cavus claim, the August 2010 VA examiner found that it is more likely than not that the Veteran's bilateral food condition manifested during his service and that his bilateral foot condition is a result of his Charcot-Marie-Tooth disease.  The examiner indicated that he would have to resort to mere speculation to determine whether the Veteran's foot condition was aggravated during service but in an addendum opinion stated that is less likely than not that the Veteran's pes cavus and foot pain was aggravated during service.  

A May 2013 examiner opined that it is likely than not that the Veteran's symptoms of Charcot-Marie-Tooth disease and foot pain began in service.  The examiner found that since Charcot-Marie-Tooth disease is a hereditary disease, it existed prior to service but manifested during service.  The examiner also found that it is at least as likely as not that the Veteran's Charcot-Marie-Tooth disease and pes cavus were aggravated by service.  

An August 2013 examiner noted that the Veteran reported foot pain with exertion at his pre-induction examination and that the Veteran's separation examination noted that the Veteran had pre-existing high arches with valgus deformity, but noted that the condition was non-disqualifying.  The examiner noted that a full examination is necessary to determine whether Charcot-Marie-Tooth disease first manifested in service or whether it was aggravated by service.  Therefore, on remand, another examination should be obtained. 

For the Veteran's bilateral hearing loss claim, the Veteran was afforded an audiology examination in September 2010.  However, the examiner based his opinion on a normal examination at separation from service and did not provide a rationale for his opinion.  Even if disabling hearing loss is not demonstrated at separation, a Veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  The lack of any evidence showing that the Veteran had hearing loss during service is not fatal to his claim for service connection.  

Since the September 2010 VA examiner's opinion is premised entirely on the fact that the Veteran's separation examination did not show hearing loss, the Veteran should be given a new VA examination to determine whether his current bilateral hearing loss is causally related to noise exposure during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his pes cavus or Charcot-Marie-Tooth disease.  Based on the examination and review of the record, the examiner should specifically address the following:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had pes cavus or Charcot-Marie-Tooth disease that existed prior to his entry into active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting pes cavus or Charcot-Marie-Tooth disease was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's pes cavus or Charcot-Marie-Tooth disease had its onset in service?

A complete rationale should be provided for all opinions offered.   

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his bilateral hearing loss.  The Veteran's claims file should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral hearing loss disability is related to noise exposure during service.  The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service.  

A complete rationale should be provided for all opinions offered and the examiner's rationale should not be premised solely on the fact that the Veteran's separation examination did not show hearing loss.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the issues of service connection for pes cavus and hearing loss.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


